UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 19, 2014 BEN FRANKLIN FINANCIAL, INC. (Exact name of Registrant as specified in its charter) Maryland 333-198702 67-1746204 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 830 East Kensington Road, Arlington Heights, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(847) 398-0990 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On December 19, 2014, Ben Franklin Financial, Inc. (the “Company”), the proposed stock holding company for Ben Franklin Bank of Illinois, issued a press release announcing it did not receive orders for the minimum number of shares in the subscription offering in connection with the mutual-to-stock conversion of Ben Franklin Financial, MHC.The Company also announced that it will continue the community offering and expects to complete the offering near the minimum of the offering range. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated December 19, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BEN FRANKLIN FINANCIAL, INC. DATE: December 19, 2014 By: /s/ C. Steven Sjogren C. Steven Sjogren Chairman, President and Chief Executive Officer
